Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 36-61 are pending. Claims 1-35 have been cancelled.
The objection to claim 45 is withdrawn in light of the amendment thereto.
The rejection of claims 36-48 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn after further consideration.
The rejection of claims 37-41 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendments. 

Election/Restrictions
Applicant elected with traverse of Group I, directed to claims 36-48, and the election of the species of SEQ ID NO: 1, in the reply filed on 02 May 2022 
The traversal was on the grounds that there is no undue burden to search the groups of inventions or species (Applicant response dated 02 May 2022, p. 1, last ¶ and p. 2, ¶ 3 ), but the arguments were found unpersuasive for the reasons as set forth in the Office action 04 February 2022. 
As such, claims 49-61 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-48 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making the synthetic DNA molecule of SEQ ID NO: 1, does not reasonably provide enablement for making and using variants of said synthetic DNA molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to a genus of nucleotide sequences having as little as 85% sequence identity to SEQ ID NO: 1 and which has trichome gland specific activity, and vectors and host cells comprising said nucleotide sequences, and methods of using said nucleotide sequences.
Meanwhile, the specification teaches that SEQ ID NO: 1 corresponds to the olivetol synthase (OLS) promoter as identified in Cannabis sativa (p. 32, ¶ 0125; see also p. 32, ¶ 0126) and was placed in front of the GUS-A marker in a vector adapted for expression in Nicotiana tabacum (p. 34, ¶ 0128) resulting in trichome specific gene expression (p. 12, ¶ 0058; see also Figure 3).
However, aside from this working example, the specification fails to teach the critical domains or motifs of confer OLS trichome specific functional activity, which is critical because the claims are drawn to an exhaustive genus of nucleotide sequences.
For example, a nucleic acid sequence having as little as 85% identity to SEQ ID NO:1 would have 83 nucleic acid substitutions relative to SEQ ID NO: 1, and would encompass 383 distinct variants. 
Thus, in the absence of guidance indicating where in the sequence of SEQ ID NO: 1 such variations can be sustained, undue trial and error experimentation would be required to make the claimed polynucleotide variants of SEQ ID NO: 1 and which retain trichome gland specific transcriptional activity.
Guidance and working examples are important factors to consider in light of the fact that the prior art fails to teach the OLS promoter as claimed and fails to teach any structures that confer trichome gland specific functional activity (e.g., see search results).
Or see Pottier et al (2020, Planta, 251:57-58), which teaches that promoters expected to be expressed in the trichome do not always predictably so do (see Abstract; see also p. 7, col. 1, last ¶).
Thus, in light of the state of the art, the breadth of the claims, and the failure of the specification to teach the critical domains or motifs that confer functional activity, the skilled practitioner would turn to undue trial and error experimentation for making and predictably using the genus of DNA molecules as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because the experimentation needed to practice the claimed invention is routine and conventional (Applicant reply dated 11 August 2022, p. 10, last ¶; see also p. 11, ¶ 1).
Applicant’s argument is not persuasive because it appears to address only one element of the Wands Factors: the quantity of experimentation. However, Applicant fails to address the failure of the specification to teach critical domains or motifs that confer the claimed functional activity, the breadth of the claims, the state of the prior art, the lack of working examples with respect to the genus of nucleic acids and plant species, and the fact that one would be unable to predictably make and/or use said nucleic acids as claimed.
It is noted that Applicant’s reference to the Written Description Training Materials are not pertinent to whether the claims are enabled for their full scope, but are instead relevant to whether Applicant possesses the invention as claimed.

Claims 36-48 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claims 36-48 are broadly drawn to a genus of nucleotide sequences having as little as 85% sequence identity to SEQ ID NO: 1 and which has trichome gland specific activity, and vectors and host cells comprising said nucleotide sequences, and methods of using said nucleotide sequences.
The specification teaches that SEQ ID NO: 1 corresponds to the OLS promoter as identified in C. sativa (p. 32, ¶ 0125; see also p. 32, ¶ 0126) and was placed in front of the GUS-A marker in a vector adapted for expression in N. tabacum (p. 34, ¶ 0128) resulting in trichome specific gene expression (p. 12, ¶ 0058; see also Figure 3).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, aside from describing that SEQ ID NO: 1 has functional activity, the specification fails to describe the critical domains or motifs that confer OLS trichome specific functional activity, which is critical because the claims are drawn to an exhaustive genus of nucleotide sequences.
Moreover, the specification fails to describe, in fact, a representative number of structures from the expansive genus of nucleotide sequences as claimed that retain functional activity.
This description is critical because, a nucleic acid sequence having as little as 85% identity to SEQ ID NO:1 would have 83 nucleic acid substitutions relative to SEQ ID NO: 1, and would encompass 383 distinct variants. 
Thus, without describing where in the sequence of SEQ ID NO: 1 such variations can be sustained, the skilled practitioner would not be of the opinion that Applicant was in possession of the genus of claimed polynucleotide variants of SEQ ID NO: 1 and which retain trichome gland specific transcriptional activity.
This description is also critical as the prior art fails to describe the OLS promoter as claimed and fails to describe any structures that confer trichome gland specific functional activity (e.g., see search results).
Moreover, the skilled practitioner would appreciate the promoters do not always function as predicted: Pottier et al describes that promoters expected to be expressed in the trichome do not always predictably so do (see Abstract; see also p. 7, col. 1, last ¶).
Therefore, without a further description of a representative number of species from the genus of DNA molecules as claimed or a structure/function correlation for trichome gland specific transcriptional activity, Applicant has failed to sufficiently describe a synthetic DNA molecule as claimed.
Given the lack of written description in the specification with regard to the DNA molecules as claimed, and methods of using them, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because the Written Description Training Materials indicate the instant claims are adequately described, because the specification describes how to make and use the claimed variants, and because one could use a computer to identify biologically active fragments (Applicant reply dated 11 August 2022, p. 12, last ¶; see also p. 13, ¶ ).
Applicant’s former arguments are unpersuasive because the cited training material does not support Applicant’s position. While the training material indicates a genus of nucleic acid sequences may be adequately described, the training material explicitly provides that where functional language is attached to a genus of sequences the claims are inadequately described (i.e., comparing analysis of claim 1 versus claim 2).
Here, the claims recite functional language: the sequences have trichome gland specific transcriptional activity. Thus, the specification must provide a description of the domains or motifs that confer this functional activity to convey to the skilled artisan that Applicant possesses the genus of sequences as claimed. However, the specification fails to provide this structure/function correlation, which is especially critical in light of the state of the art as discussed above.
Regarding the latter arguments, the fact that the skilled artisan can make and test the sequences is relevant to determining whether the invention can be predictably made and/or used in compliance with the scope of enablement requirement, and does not address the issue of whether the invention is, in fact, possessed by Applicant.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662